 In the Matter Of CARPENTER BAKING COMPANY, A CORPORATION, MICHAPACARPENTER COMPANY, A CORPORATION, M. CARPENTER BAKING COM-PANY, A CORPORATION, JOSEPH J. CARPENTER, INDIVIDUALLY, JOSEPH M.CARPENTER, INDIVIDUALLY, AND M. H. CARPENTER, INDIVIDUALLYarndAUTO TRUCK DRIVERS JOINT COUNCIL No. 50 (A. F. L.)-Case No. C-1664.-Decided January 16, 1941Jurisdiction:baking industry.UnfairLabor PracticesIn GeneralHeld:changes in corporate name and structure not to have resulted ina change in the employer-employee relationship and that the respondentsare so interrelated as to be jointly and severally liable for the unfair laborpractices involved.Company-Dominated Union:after suggesting the formation of, to forestall legiti-mate labor organization, respondents subsequent to the effective date of theAct engaged in anti-union conduct to maintain the dominated labor organiza-tion as the only union in the plant and to defeat attempts by "outside organiza-tion" to obtain members-support to: check-off of dues; profits from cigarettevending machine turned over to inside organization ; premises and office facil-itiesused with knowledge and consent of respondents; funds kept in theoffice and under the control of the respondents ; credits on return of sweetgoods liberalized after it appeared that employees might join the outside or-ganization in an attempt to secure such credit; carrying on open warfareagainst outside organization in connection with respondents' campaign forthe enactment of a State Act forbidding stranger picketing and instructingemployees as to the positions they were to taken in the matter ; entering intocontract granting exclusive' recognition to inside union.Discrimination:charge alleging discriminatory discharge of one employee, dis-missed.Remedial Orders:disestablishment of company-dominated union; reimburse-ment of dues checked off.-Mr. Frederick P. MettandMr. Jacob I. Karro,for the Board.Sluzw,Muskat cf Paulson, by Mr. James D. Shaw' and Mr. Van B.Wake,of Milwaukee, Wis., for the respondents.Padway, Goldberg cQ Tarrell,byMr. A. G. Goldberg, Mr. I. E.Goldberg,andMr. David Previant,of Milwaukee, Wis., for the JointCouncil.Miss Marcia Hertzmeark,of counselto the Board.29 N. L.R. B., No 13.60 CARPENTER BAKING COMPANY61DECISION,ANDORDERSTATEMENT OF THE CASEUpon charges and amended charges duly filed by Auto TruckDrivers Joint Council No. 50 (A. F. L.), herein called the Joint Coun:cil, the National Labor Relations Board, herein called the Board, bythe Regional Director for the Twelfth Region (Milwaukee, Wiscon-sin), issued its amended complaint' dated March 18, 1940,' againstCarpenter Baking Company, a corporation, Michael Carpenter Com-pany, a corporation, M. Carpenter Baking Company, a corporation,Joseph J. Carpenter, individually, Joseph M. Carpenter, individually,and M. H. Carpenter, individually, Milwaukee, Wisconsin, hereincalled the respondents, alleging that the respondents had engaged inand were engaging in unfair labor practices affecting commerce withinthe meaning of Section 8 (1), (2), and (3) and Section 2 (6) and-(7)of the National Labor Relations Act, 49 Stat. 449, herein calledthe Act.The amended complaint and notice of hearing were dulyserved upon the respondents,2 upon the Joint Council, and upon Broth-erhood of Bakery Salesmen, Local No. 1, herein called the Brother-hood, an organization alleged in the complaint to have been dominatedby the respondents.With respect to the unfair labor practices, the amended complaintalleged in substance (1) that on or about October 1, 1934, the re-spondents dominated and interfered with the formation of theBrotherhood and thereafter, and until July 5, 1935, dominated andinterfered with and contributed support to it; (2) that from andafter July 5, 1935, the respondents dominated and interfered withthe administration of and contributed support to the Brotherhood(a)by compelling their employees to become members of theBrotherhood and by urging, persuading, and warning them to remainmembers of the Brotherhood; (b) by calling, participatingin; andcontrolling the meetings of the Brotherhood; (c) by granting theBrotherhood the use 'of' the respondents' premises for holding itsmeetings and conducting its business; (d) by recognizing the Brother.hood, as the exclusive bargaining representative of theirsalesdriversand by entering into illegal contracts with it; (e) by retaining pos-session of the Brotherhood's. records and funds, and by directing,influencing, and controlling the disposition of the Brotherhood'sfunds; (f) by controlling Lawrence Winkel in the exercise of his'The complaint was issued on March 6,1940, against M Carpenter Baking Co.2 Counsel forthe respondentswaived the full 10-day notice to each respondent. 62DECISIONS OF NATIONAL LABOR RELATIONS BOARDduties aspresident of the Brotherhood; (g) by deducting $1.00'permonth from the salary of eachsalesdriver as Brotherhood dues,whether or not he had made application for membership therein;and (h) by certain described conduct in connection with a labordispute between the respondents and the American Federation ofLabor during the early months of 1939; (3) that the respondents,on or about May 14, 1939, discharged"*and thereafter refused to rein- -state Lawrence Winkel because of his membership in and activitieson behalf of the Joint Council and in order to discourage member-ship in the Joint Council, the International Brotherhood of Team-sters,Chauffeurs, Stablemen and Helpers of America, and the Ameri-can Federation of Labor; and (4) that the respondents interferedwith, restrained, and coerced their employees in the exercise of therights guaranteed in Section 7 of the Act by urging, persuading,warning, and threatening their employees not, to join the JointCouncil and by other enumerated acts.On March 13, 1940, the respondents filed an answer 3 denying thatthey were engaged in interstate commerce, denying the commissionof the unfair labor practices alleged in the amended complaint, andalleging that LawrenceWinkel had left the employment of therespondents 4 voluntarily.Pursuant to notice, a hearing was held at Milwaukee, Wisconsin,from March 25 through April 11, 1940, before Gustaf B. Erickson,the Trial Examiner duly designated by the Board.The Board, therespondents, and the Joint Council were represented by counsel andparticipated in the hearing. ' Full opportunity to be heard, to examine-and cross-examine witnesses, and to introduce evidence bearing onthe issues was afforded all parties.At the conclusion of the Board'scase and at the conclusion of the hearing, counsel for the respondentsmoved that the complaint be dismissed on the ground that the re-spondents were not engaged in interstate commerce.The TrialExaminer took the motions under advisement. In his IntermediateReport he denied them.At the conclusion of the hearing the TrialExaminer granted a motion by counsel for the Board to amend thepleadings' to conform to the proof.During thecourse ofthe hear-ing the.Trial Examinermade severalother rulings on motions andon objections to the admission of evidence.The Board has reviewedthe rulings of the Trial Examiner and finds that no prejudicialerrors were committed.The rulings are hereby affirmed.3 The answer was filed by Carpenter Baking Company.At the hearing counsel for all therespondents was permitted to adopt the answer to the amended complaint on behalf of allthe respondents.9The term "respondents,"in addition to being used to designate all the respondents, willhereafter be used as a designation of the particular corporation or corporations in existenceat the time referred to. CARPENTER BAKING COMPANY63The respondents filed a brief with the Trial Examiner subsequentto, the hearing.The Trial Examiner thereafter issued his Inter-mediate Report, dated August 17, 1940, copies of which were dulyserved upon all the parties, finding that the respondents had engagedin and were engaging in unfair labor practices within the meaningof Section 8 (1) and (2) and Section 2 (6) and (7) of the Act, andrecommending that they cease and desist from such practices, thatthey cease interfering with the Brotherhood and withdraw all recog-nition from it, and that they reimburse their employees for allmonies deducted by reason of a check-off of Brotherhood dues.Hefound further than the respondents had not discriminated in regard tothe hire and tenure of employment of Lawrence Winkel and recom-mended that the complaint be dismissed as to him.The respondentsand the Joint Council filed exceptions to the Intermediate Report.The Board has considered the exceptions to the Intermediate Report,and, in so far as they are inconsistent with the findings, conclusions,and order set forth below, finds no merit in them.Upon the entire record in the case, the Board makes the following :FINDINGS OFFACT1.TIIE BUSINESS OF THE RESPONDENTSThe M. Carpenter Baking Company, a Wisconsin corporation, wasorganized in 1901, with its place of business in Milwaukee. It wasengaged in a general baking business.On January 17, 1937, thiscorporationwas dissolved and its assets, purchased by CarpenterBaking Company, which was organized as a Delaware corporationinDecember 1936. In December 1939 the successor corporationchanged its name to Michael Carpenter Company.Early in January1940 a second Carpenter Baking Company was organized and it pur-chased all of the operating assets of the Michael Carpenter Companywhich retained title to the real estate and has since operated as arenting corporation.Since 1934 Joseph J. Carpenter 5 has beenpresident; Joseph M. Carpenter, vice president; and M. H. Carpen-ter, secretary-treasurer of each of the above-named corporations.The Board of Directors of such corporations has at all times beencomprised of their officers and two other members of the Carpenterfamily.The stock in the Michael Carpenter Company is held bythe Carpenter family, and Joseph M. Carpenter owns all except afew qualifying shares of the stock in the second Carpenter BakingCompany.The operations of the corporations named have been5 Joseph J.Carpenter died during the hearing in this case. 64DECISIONSOF NATIONAL,LABOR RELATIONS BOARDcontinuous and since 1934 have been at the same location inMilwaukee,Wisconsin.On the basis of the facts set forth above, we find that, for the,purposes of the Act,Carpenter Baking Company(No,4l) and MichaelCarpenter Company are successors of The M. Carpenter BakingCompany; that Carpenter Baking Company (No. 2) is the operatingsuccessor of Michael Carpenter Company; and that each must beheld responsible for the unfair labor practices of the other.Thechanges in corporate name and structure resulted in no change inthe employer-employee 'relationship which is our chief considerationhere.Under these circumstances,therefore,we find that the re-spondents are so interrelated as to be jointly and severally liablefor the unfair labor practices involved.In the operations of the business the respondents expend approxi-mately $200,000 annually for raw materials used in baking,gasoline,coal,fuel, and operating expenses.Of the total amount expendedfor raw materials,which is approximately$104,000,,about $65,000to $70,000 represents the cost of flour,the major portion of which isobtained from outside the State of Wisconsin.Salt is obtained fromMassachusetts in carload lots, and the respondents use one to twocarloads annually at an approximate value of $400 a carload.Therespondents use annually approximately$17,000 worth of shortening,$6,000 worth of milk and milk powder,and $10,000 worth of yeast,,all of which are purchased in Wisconsin.Also purchased within theState are raisins, seeds,wrapping paper, and about 50 per cent ofthe sugar used by the respondents.Gasoline and coal are purchasedlocally but originate outside the State of Wisconsin.The respondentsown about 50 per cent of the bags in which flour is packed for ship-ment to them and these bags are returned to the vendors of flouroutside the State one or more times to be refilled.The respondents'gross sales approximate$500,000 annually, noneof the products being sold or shipped outside the State of Wisconsin.They employ about 100 persons,of whom 28 are sales drivers.H. THE ORGANIZATIONS INVOLVEDInternationalBrotherhoodof Teamsters,Chauffeurs,Stablemenand Helpersof America,Ice and Coal Drivers and Helpers, LocalNo. 257, affiliated with the Auto TruckDrivers Joint Council No. 50,and InternationalBrotherhoodof Teamsters,Chauffeurs,Stablemenand Helpers of America,are labor organizations affiliated with theAmerican Federationof, Labor, admittingto membership sales driv-ers of the respondents. CARPENTER BAKING COMPANY65Brotherhood of--Bakery Salesmen,Local No. 1, is an unaffiliatedlabor organization,admitting to membership sales drivers employedby the respondents.III. THE UNFAIR LABOR PRACTICESA. Interference,restraint,and coercion;domination and interferencewith,and support to, the Brotherhood1.BackgroundIn about 1933 the respondents posted in their plant a notice whichstated in part:the N. R.A., under which we operate, as well as our ownpolicy for sixty years,is your guarantee that you will not loseyour position here because you do or do not belong to a group,union or organization.For your information you do not have to join, or refrainfrom joining,any union and no one can force you to do so.William Hesselbach,MarionWampler, and Nobel Heller, salesdrivers calledby theBoard as adverse witnesses,admitted that thegeneral understanding of employees prior to 1935, partly as a resultof the above notice, was that the respondents were opposed to an out-side union.Wampler testified that in about 1932 there was postedin the plant a notice stating that the respondents would not dealwith any outside labor organization,but that this notice disappearedabout the,time of the passage of the National Labor Relations Act.Clement E. Nickerson,cashier, a witness called by the respondents,stated his belief that prior to 1935 it was common knowledge aroundthe plant that the respondents were opposed to dealing with outsideunions.Heller stated,"I don't know how we gained the impression,but we were under the impression that Matt[Carpenter]wouldrather we didn't" deal with outside unions.During 1934 the American Federation of Labor, hereinafter calledthe A. F. ofL., called strikes in the plants of some of the respondents'competitors,and the respondents'bakers picketed the plant of therespondents.Shortly thereafter M. H. Carpenter,the respondents'general manager, called a meeting of the sales drivers and told themitwould be beneficial to them to form an organization of their own,that they would thereby derive the benefits from any money collectedinstead of turning it over to an outside organization.Thirteen ofthe respondents'sales drivers had made application for membershipin the A. F. of L. prior to this time but none of them completed theirmembership,and it was rumored throughout the plant that J. J. 66DECISIONS OF NATIONAL LABOR RELATIONS BOARDCarpenter, president of the respondents, would refund any moneypaid out as application fees.Within a few days after the talk by M. H. Carpenter a group ofsales drivers made an attempt to organize and, at the suggestion ofWilliam Baker, a sales driver, hired an attorney to assist them.OnAugust 22, 1934, an organization meeting was held at which, in addi-tion to the sales ,drivers, the Carpenters, Stephen D. Pierce, salesmanager, and the sales supervisors were present.Pierce suggestedthat Baker should be chosen as an officer and he was elected vicepresident.At a meeting held shortly thereafter a question arose asto whether sales supervisors should be permitted to sit in at the meet-ings, and a vote of 19 to 9 was cast to permit their attendance.Theywere frequently present at meetings thereafter.The Brotherhoodreceived a charter from the State of Wisconsin on September 24, 1934,and,commenced having regular meetings in a room in the respond-ents' plant.It continued to function as a labor organization of therespondents' sales drivers and was so functioning on July 5, 1935.We find- that the respondents dominated and interfered with theformation and administration of the Brotherhoods2.Events subsequent to July 5, 1935William Baker became president of the Brotherhood shortly afterits organization because of the disinterest and inactivity of its firstpresident.In May 1935 he was discharged but, because of familyexigencies he was permitted to continue in the employ of the respond-ents until July 10, 1935.He was a member of the A. F. of L. OnAugust 24, 1935, after securing permission of the Brotherhood fortheir attendance, Baker introduced three representatives of the A. F.of L. who addressed the Brotherhood members.Baker's dischargewas discussed and presented as a grievance.Thereafter a vote wastaken to determine whether the sales drivers should affiliate with theA. F. of L., the result of which was 12 for affiliation and 12 against.Itwas thereupon decided that another meeting' should be held in2 weeks.Two days later M. H. Carpenter called a meeting of the sales driv-ers during which he informed them that he knew of the meeting withrepresentatives of the A. F. of L., and the vote which was taken, thathe was not interested in whether the men joined the A. F. of L. or not,but that he could not,see why it was necessary to join the A. F., of L.° Since the National Labor Relations Act became effective On July 5, 1935,none of theforegoing activities constitute violations of that statute.They are important,however, inconsidering the significance of the respondents' actions since that date." SeeN. L. R. B. v.Pennsylvania Greyhound Lines, Inc., etal., 303 U. S 261. CARPENTER BAKING COMPANY67and that "if you join the A. F. of L., before I will be dictated to byan outside union or by the A. F. of L., we will close this place upand you can take your chances of getting employment through theA. F. of L.; or you can remain here, and if you conduct yourselvesproperly, your jobs will be secure."He also promised that the salesdrivers would "always be paid more than any union is paying." 7Carpenter's warning had the desired effect for, when the next meetingof the Brotherhood was held 2 reeks later, another vote was takenwhich was against affiliation with the A. F. of L.-At one of the early meetings of the Brotherhood William Hessel-bach, who became treasurer of the Brotherhood upon its organization,complained of the inconvenience of collecting dues and it was decidedthat the respondents would be requested to check off dues from em-ployees' pay checks.J. J. Carpenter, who was approached concerningthe proposed action agreed that it was a "good idea" and, at the instruc-tion of Sales Manager Pierce, the Brotherhood prepared individualauthorization slips which were signed by the sales drivers.BeginninginMay 1936 the respondents deducted $1.00 each month from the paychecks of sales drivers and turned it over to the Brotherhood.TheBrotherhood had no application cards and sales drivers automaticallybecame members upon entering the employ of the respondents.Wefind that in maintaining the check-off, the respondents gave financialaid to the Brotherhood.'At about the same time J. J. Carpenter, who had frequently loanedmoney, to, the employees, suggested that, since the Brotherhood hadfunds of its own, it take over the lending of money.Thereafter, theBrotherhood made loans to sales drivers and supervisors in amountsnot to exceed $50.Requests for loans were made to the Brotherhood'ssecretary who thereupon secured from Katherine Mulligan, the, re-spondents' officemanager, promissory notes which she kept in heroffice and which, when filled out by her and signed by the borrowers,were returned to her custody.At the same time Mulligan was givena slip authorizing her to deduct $5 a week from the salary of the bor-rower.She thereafter made such deductions and performed the book-Carpenter did not deny specifically that he made these statements or others of similarimport which are set out hereafter.in this section.He did deny that he ever told the em-ployees that if they were to Jointhe A Fof L and seek to employ it as their bargainingagent,he would close the plant or refuse to deal with them lie also denied that lie hadany connection with the formation of the Brotherhood or that liewas consultedabout it,or inspired it, urged it,or had anything to do with it.He also testifiedthat "at everyopportunity I plainly told our men that they were at [sic]a perfect right to join any organ-ization they wished,but so far as the company was concerned we would not join or sign upwith any organizationwithout thepermission of our men ..11The Trial Examiner,who had an opportunity to observe the demeanor of the witnesses,found that the statements attributedto Carpenterunthis sectionweremade by, himInview of all the circumstances we find that lie made themwe shall only indicate hereafterspecific denials made by Carpenter.413602-42-N of 29--fl 68DECISIONSOF NATIONALLABOR RELATIONS BOARDkeeping transactions incident thereto.When a loan had been repaidin full, Mulligan paid the full amount to the Brotherhood by check ofthe respondents.The respondents insured the loans to a maximumof $50 and,since the respondents held back 2 weeks' wages of eachsales driver and had on deposit a$50 cash bond from each one, theBrotherhood was secured to a much greater extent than the amountof the loan. In thus handling the making of the loans, preparingpromissory notes and authorization slips,performing the bookkeeping,assuming the responsibility for, and insuring the collection of, theloans, the respondents gave financial and other support to the Brother-hood.The Brotherhood continued to hold regular meetings, sometimes atone of the hotels in Milwaukee, but most frequently on the third floorof the respondents' plant.Although the respondents contended thatthe room in which the Brotherhood met was primarily furnished andmaintained for the purpose of holding sales meetings,and that theyhad, on several occasions, told the Brotherhood to meet-outside, Car-penter admitted that he did not prohibit the Brotherhood from meet-ing in the plant and the Brotherhood was given free use of the roomfor Brotherhood purposes.The meeting room, which had originallybeen without chairs, was supplied with chairs purchased by SalesManager Pierce with funds obtained from a candy vending machinein the plant.A cigarette vending machine was also installed and itsprofits turned over to the Brotherhood.Lunches were often servedafter meetings for which the respondents donated bread and cookingfacilities and in which supervisors participated.Meanwhile representatives of the A. F. of L. and the Joint Councilconstantly renewed their efforts to organize the respondents' salesdrivers.Their lack of success in these efforts was due to the ex-pressed hostility of M. H. Carpenter, Pierce, and other supervisoryemployees, who prior to various meetings extolled the virtues of theBrotherhood and urged its members to "stick together" and to be loyalto their employer.- In February 1938 Lawrence Winkel became president of the Broth-erhood.His term in that office was devoted almost completely tocarrying out the desire of M. H. Carpenter to keep the Brotherhoodmembers from affiliating with the A.F. of L.Practically every actiontaken by the Brotherhood especially as it affected the continuance ofthe organization was promptly reported to Carpenter, principally byWinkel.Winkel testified that there was no necessity for receivingorders from Carpenter, that, "The men had that thoroughly under-stood before I took office . . . about what they should do and' whatthey shouldn't do about regarding to going into any outside union. CARPENTER BAKING COMPANY69That was the only understanding and the only order that was evercarried out."The evidence shows that, whether or not the men under-stood what position they were expected to take on the question ofaffiliation with an outside organization, Winkel did not let the matterstand at that but repeatedly urged them to vote against affiliation andreported, to them Carpenter's wishes in the matter, especially prior tothe taking of votes at Brotherhood meetings.Winkel's practice ofmeeting with M. H. Carpenter with reference to Brotherhood businesswithout authorization finally became so obnoxious to its members thatin May 1939 the executive board wrote Winkel a letter stating that ithad found him guilty of "gross negligence of office duties . . . andfailure to conduct the office of president to the best, of one's ability."Marion Wampler, who was a member of the executive board of theBrotherhood testified that "he was continually going into the officewhich he had no authority to do.. . .We were a little suspiciousof his actions."Wampler, who was called as an adverse witness by theBoard, also testified that Winkel assumed an attitude of being close tothe management-that he was the "king pin"-and that he was knownto be-capable of "selling out" the other employees to the management.Roland Tounier, a sales driver, testified that he got_ so tired ofWinkel's,telling him what he must do that he would have "appreciated'it far better if Matt [Carpenter] or some accredited representative ofthe company would have said it direct, rather than having it gothrough somebody else . .."-It is clear that Winkel used his office as president of the Brotherhoodto influence its members and that his actions came from a desire toingratiate himself with Carpenter and carry out the latter's wishes.Among the many Brotherhood meetings at which affiliation withthe A. F. of L. was discussed was that of May 5, 1938. ' The occasionfor taking a vote on the question arose because of the discharge ofHerbey Sherbrook, a sales driver, without previous notice to the griev-ance committee of the Brotherhood in violation of the respondents'agreement.Some of the members wished to join the A. F. of L."in order to protect Sherbrook" but the vote was 18 to,8, against affilia-tion.Because of an agreement which the members had with each otherthat they would not join individually, none of the Brotherhood mem-bers joined the A." F. of L. In addition, it was suggested at themeeting that the Brotherhood had not received a full report on the in-cident from the respondents.Winkel and- a committee called on M.H. Carpenter, who said he would "take care" of Sherbrook.LaterSherbrook reported to the Brotherhood that he was "well taken careof," and no further action was taken by the Brotherhood with refer-ence to' affiliation with the A. F. of L.-' , 70'DECISIONS OF NATIONAL LABOR RELATIONS BOARD'In the fall of 1938 the A. F. of L. began an intensive campaign tosecure members among the respondents' sales drivers.Elmer Johnson,an A. F. of L. organizer, addressed a meeting of the Brotherhood onSeptember 1, 1938, and at his request another meeting was scheduled forOctober 13-for the purpose of discussing affiliation with the A. F. of L.On the afternoon before the meeting Roland Tounier was discussingwith Ernie Wirth and Elmer Barnhardt, sales supervisors, the meet-ing and its purpose.Wirth suggested that the men "stick togetherbecause [they] were all being taken care of satisfactorily . . . and,that it would be advantageous for all of [them] to stay as [they]were and not become affiliated with any outside union."Barnhardtalso stated that it would be better if the men did not affiliate with anyoutside union, that "everything was running harmoniously out there."Wirth did not testify and Barnhardt did not deny the truth of thestatement attributed to him.The meeting resulted in a vote of 12 for affiliation with the A. F. of L.and 14 against but Johnson elicited the Brothe'rhood's promise to holdanother meeting on October 18 at which Ritchie, another A. F. of L.representative,would be present.Winkel and a committee of theBrotherhood returned to the plant after the meeting and reported theresult of the ballot to M. H. Carpenter who stated, "I don't know whyyou boys had to call Mr. Johnson in at the meeting. I dont know whyyou men want to join up with the A. F. of L. You have got a niceset-up here.You are getting along all right.You get everythingyou, want here."He also stated that the men could bargain betterfor themselves than through an outside union.One-of the principal topics for discussion at the Brotherhood's meet-ings prior to this time had been with reference to receiving from therespondents full credit for returns of stale "sweet goods"-cakes, dough-nuts, etc.-instead of the 5-per cent credit which they were allowed.After the meeting of May 5, 1938, the allowance was increased to 10,percent but the sales drivers continued their attempt to secure 100 per centcredit.On May 23, 1938, the respondents and the Brotherhood enteredinto a contract,8 retroactive to November 27, 1937, and expiring onJanuary 1, 1939, which provided, among other things, that full creditwould be given on returns of sweet goods.The respondents make nocontention that this provision was complied with immediately butBoard's witnesses insisted that such credit was not given untilafter the meeting with the A. F. of L. organizers on October 13, andthat the failure to receive the credit was one 'of the reasons for holding8The contract provided for a fixed wage scale to be paid "unto all members of the partyof the second part"(the Brotherhood), etc. CARPENTER BAKING COMPANY71,that meeting.Carpenter told the committee which called on him afterthis meeting that if there was anything the Brotherhood wanted, theycould come in and get it,'and stated, "You get everything you wanthere."Winkel thereupon replied, "We haven't got our sweet goods-credit yet"; and Carpenter said, "Oh, hasn't that been taken care ofyet . . . I will see that it is taken care of right away." Full credit_oin.sweet.goods'was.given thereafter.Although the respondents introduced in evidence some "pink'slips"forWinkel's route, dated August 23, 24, and 26, 1938, which purportto show that full credit was given him for sweet goods returns, Winkeldenied that he actually received full credit.The minutes of theBrotherhood's meetings on July 28, 1938, and on September 1, 1938,would seem to bear out Winkel's version of what occurred.The July28 minutes include the statement, "Credit on sweet goods to be lookedinto."In the minutes of September 1 there appears the following :"Credits which was held up wk. of June 29th to be taken pup withofficials, to get full credit up to date."Winkel testified that the com-mittee which was appointed pursuant to the July 28 resolution re-ported at the next meeting, on September 1, that they had not yetsucceeded-inrobtaining full credit.Certainly, if the sales drivers werereceiving full credit on returns of sweet goods in August, there wouldhave been no occasion for discussing the question at the meeting onSeptember 1.We find, as did the Trial Examiner, that the respondents grantedthe credit after October 13, 1938, and further, that they did so in orderto counteract the growing sentiment for affiliation with the-A. F. of L.as indicated by the vote on that date.Winkel did not inform M. H. Carpenter that he had arranged ameeting for October 18 but a few days prior thereto Carpenter toldhim that it was not necessary to have so many meetings and stated, "Iam not doing business with any outside union. I'll bargain with youboys, but you are the only boys I'll bargain with. I will not signup with any other union or I'll close the plant down. . . .Have yourmen stay together 100 per cent and I will see that there is nobody losestheir jobs and I'll see that you fellows have a nice contract. I'll seethat you boys are paid more than the union scale."On October 18 the scheduled meeting was held and Johnson andRitchie were present.Prior to their arrival, however,, Winkel ad-dressed the Brotherhood and told them what Carpenter had said.After Johnson spoke to the group another vote was taken. It resultedin a vote of 24 to 4, against affiliation with the A. F. of -L.Winkel reported the results of this meeting to M. H. Carpenter.Healso told Carpenter that Johnson, the union organizer, was going tocall on him and demand that the contract then in existence be turned 72DECISIONS'. OF, NATIONAL LABOR, RELATIONS BOARD-over to the A. F. of L. Carpenter informed Winkel that he wouldnot consent to an assignment of the contract and that he expected theBrotherhood to live out-the term of the contract with the respondent.Some time later Winkel advised Carpenter that "the boys were satis-fied to stay as we are" until after the first of the year, but that when-their contract had expired they expected to look at a contract. pre= 'pared by the A. F. of L. Carpenter replied that when that time camehe would present a contract to the Brotherhood and that he wouldguarantee them "more money than Mr. Johnson from the A. F. of L.could present" them.At a meeting of the Brotherhood on December 20, 1939, a committeeof five was appointed to call on M. H. Carpenter to discuss a new con-tract.However, on the evening of December 19 Nickerson, the re-spondents' cashier, handed Winkel a letter addressed to the Brother-hood which stated in part :In compliance with your request to confer relative to terms ofrenewing the contract existing between your Brotherhood'and theCarpenter Baking Company, be advised that as per our confer.ence of November 22, December 6th and December 19th, as weunderstand your request you feel there should be:There followed items' about which bargaining conferences were al-legedly held on the dates stated.It was Winkel's undenied testimonythat those conferences were never held.It is a fair inference that therespondents were anticipating that the A. F. of L. would continue itsdemands for a contract and that, to forestall such demands, the re-spondents were seeking to hurry a contract with the Brotherhood.Weso find. - However, on January 3, 1939, after some negotiations, a con-tract was executed which was to expire on December 31, 1939, and con-tained no renewal provision.This contract, unlike the one whichpreceded it, provided for wage rates applicable to all sales driversinstead of to members of the Brotherhood only.During the latter part of December 1938 and early in January1939 the A. F. of L. representatives met with M. H. Carpenter ontwo or three occasions, on one of which they left with Carpenter acopy of a contract which they advised him was in,force throughoutthe baking industry.Because the sales drivers were afraid of losingtheir jobs if they were seen talking to A. F. of L. organizers andwere avoiding meetings with them, the A. F. of L. representativeswere demanding, under threat of applying economic pressure, thatthey be permitted to organize the sales drivers without interferencefrom the respondents and Carpenter promised to give them a writtenstatement as to the respondents' position.On January -11 thereappeared in a local newspaper an advertisement by the respondents CARPENTER BAKING COMPANY73which, after_ stating in, small type and in parentheses that "Thisstatement is made pursuant to the assurance of the Company toUnion representatives that the Company would state its position toits employees and others concerned," recited, in substance, that rep-resentatives of a bakery salesmen's union were proposing that therespondents force their employees to join their union and that ifthe respondents failed to agree to do so their business would besubjected to economic pressure.The advertisement continued withthe decision that the respondents refused to "sell out" their employeesand that, if picketing resulted from the refusal, the respondentswould be forced to cease operating the business.On January 13, 1939, after several attempts to communicate withWinkel for the purpose of holding a meeting with the Brotherhood,,A. G. Goldberg, attorney for the A. F. of L., telephoned M. H. Car-penter, who promised to transmit a message to Winkel. It is un-disputed that Winkel was called off his route that morning and toldby Carpenter, "Now, you go and call Mr. Goldberg. If he asks fora meeting, tell him that you will see your attorney."Winkel calledGoldberg and when the latter insisted upon a meeting Winkel re-plied according to Carpenter's instructions.After reporting to Car-penter,Winkel went to see Frank P. Burke, who had been employedas the Brotherhood's attorney some time previously, at the suggestionof J. J. Carpenter, and Burke arranged for a meeting that after-noon.At the meeting Winkel addressed the members of the Brother-hood and, according to Tounier's uncontradicted testimony, told themthat it was Carpenter's desire that "the boys stick together, to stay astheywere in the Brotherhood of Bakery Sales Drivers." AfterGoldberg had spoken to the men and he and the other A. F. of L.representatives had left the room, Winkel said "Boys, you know thescore."A vote was then taken and -its result was 28 to 0 againstaffiliation with the A. F. of L.On January 16, pickets were placed around the respondents' plantbut were removed the following evening as a result of a truce ar=ranged by the Wisconsin State Labor Board.Winkel was againcalled off his route on the morning of January f8 and was told byCarpenter that a representative of the State Labor Board wanteda meeting with him and the other officers of the Brotherhood. Car-penter did not deny that he also told Winkel, "Of course, he willtry to sell you on the idea of going into the A. -F. of L., there isno doubt about that; but don't pay, any attention' to that.Don'tgo on a stampede. Just go down there and think nothing' of it."Winkel, Hesselbach, and Roy Ressler, a Brotherhood member, metwith Voyta Wrabits and Norman Moe, representatives of the StateLabor Board, and agreed to let the latter know, -after they, saw 74DECISIONS OF NATIONAL LABOR RELATIONS BOARDtheir attorney, whether they would call a meeting of the Brother-hood. After reporting to M. H. Carpenter and receiving his adviceto see Burke, Winkel, Hesselbach, and Ressler went to see Burkeand a meeting was arranged to be held on January 18 with twoA. F. of L. organizers, the, State Labor Board representatives, andthe Brotherhood.Prior to the meeting the sales drivers were stand-ing around in groups in the shipping room and a supervisor waswith each group.As they walked out' of the room O'Keefe, theshipping clerk, advised, "Well, don't join the A. F. of L." SalesManager Pierce told Winkel "I hope you stick together and keepthem together. I hope they vote to stay out of it and I hope theydon't slip up."The men went to the meeting in a body and agreed,among themselves to "give them the same vote as last time."AfterRitchie and Johnson, A. F. of L. organizers, spoke to the assembledgroup on the merits of affiliation with the A. F. of L., another votewas taken and all of the 28 sales drivers voted against affiliation. 'Pickets were again placed around the respondents' plant and onJanuary 23, 1939, the plant was closed.Carpenter called a meetingof the sales drivers that morning and told them to stay at home andtake care of their families and not to have any meetings with theA. F. of L. representatives.On the same day the respondents pub-lished a second advertisement in the public press, stating, amongother things, that the respondents' "refusal to force our employeesto join a union against their will has brought the `economic pressure'with which the union representatives threatened us . . . We haveno alternative but to close, and we will close until such a time asthe laws of Wisconsin will permit a law-abiding firm to conducta legitimate business and 'will guarantee American Citizens theirGod-given right to work and make an honest living rather than beat the command of men who say `you must."'All the respondents' employees received their regular, pay forapproximately 10 weeks during which the plant was closed, andmost of them spent a portion of their time in the plant. In addi-tion, they were kept occupied to some extent by participation, uponM. H. Carpenter's instructions, in the respondents' campaign tosecure the passage of the Catlin Act, a bill to forbid "strangerpicketing," among' other things, which was then pending beforethe legislature of the State of Wisconsin.Employees were in-structed to see their senators and assemblymen 'and urge the bill'spassage; they were provided with postal cards to be sent to a localradio commentator commending his speeches in sympathy with therespondents' position ; petitions urging the passage of the bill wereprepared for the signatures of the employees and others; and letterswere written by the respondents to friends and relatives of the em-ployee throughout the State, whose names had been furnished at the CARPENTER BAKING COMPANY'75request of M. H.. Carpenter, asking them to urge the passage of theCatlin Act.The public was further impressed with the plight of the salesdrivers by an advertisement which appeared on February 1, 1939,and read as follows :The undersigned sincerely thank the many friends who haveso sympathetically expressed their interest in the unfortunateturn of events that has closed the Carpenter Baking Companyand deprived us of work.We are especially grateful to thegroup of Milwaukee doctors who have so generously offered, toourselves and families, free medical service during the period ofunemployment and to the number of union men who have ex-tended their moral and, in some cases, financial support.'Weare particularly thankful to them for we realize it is extendedat some risk to themselves. ,We appreciate the good wishes and moral support of ourfriends and, if the hardships we are suffering help free others,we will feel repaid.Although the above statement was signed "Employees of the Car-penter Baking Company," it was actually inserted and paid for byMr. Long, a friend of the Carpenters and president of the W. E. LongCompany, Chicago, a company engaged in the general bakery serv-ice,accounting, and advertising business.M. H. Carpenter andFrank Posak, superintendent of the baking department, were theonly other persons who knew anything about its insertion. Sincethe respondents' employees were receiving their regular pay, the ad-vertisement was, to say the least, misleading in an attempt to gainpublic sympathy for the respondents' position.Shortly before the Catlin Bill was called up for committee hearing,the sales drivers were assembled by Sales Manager Pierce and toldthey were going to Madison.Pierce, two supervisors, andWinkelarranged transportation for all.Winkel, Hesselbach, and FrancisCantine, a sales driver, were requested by M. H. 'Carpenter to pre-pare speeches for delivery before the committee and each submitted adraft to Carpenter for correction before having it"typed in the re-spondents' office.However, Cantine was the only sales driver whospoke.M. H. Carpenter addressed the committee and declared,among other things, that if the Catlin Bill.was not passed "he wouldspend the rest of his life defeating labor."At no. time during the exercise of "economic pressure" was 'thepicketing by the A. F. of L. anything but peaceful and orderly.Carpenter's 'statements were clearly calculated to leave an erroneousimpression of the aims of the A. F. of L. with his listeners.Weconclude that the events participated in by the respondents in which 76DECISIONSOF NATIONAL LABOR RELATIONS BOARDthey required the sales drivers to take part,were acts of interference,not only in the rights of the employees to ' self-organization,but alsointerference and domination in the administration of the Brother-hood.The Catlin Act became the law of the State:ofWisconsin on or,about March 30, 1939.The plant reopened on April 4, 1939, freefrom the "economic pressure"of the Union.While the plant was closed a fund was collected from the bakers tohelp defray the costs of attorneys'fees incurred by the Brotherhood,and, at the suggestion of Pierce to Winkel,the Brotherhood assesseditsmembers$5 to be deducted at the rate of $1 a week from the payof the sales drivers when they cashed their checks.This money wasturned over to Katherine Mulligan, the office manager, whodeposited it in her own account in a bank.Hesselbach had openeda bank account for the Brotherhood in March 1936,but in February1938 he made a personal account of,it,"having cleaned up with theBrotherhood,"according to his testimony, although he remainedtreasurer until March 1, 1939. It appears from the record that afterFebruary 1938 the Brotherhood's funds were kept in the respondents'office, in charge of Mulligan.In the minutes of the Brotherhood'smeeting of March 22, 1939; there appears"the following notation :"Suggestion made that we take in money from office and put in check-ing account at the bank."After the plant reopened on April 4,1939,Hesselbach requested the funds from Mulligan who refused toturn them,over..ThereuponWinkel,Hesselbach,and Wampler, thenewly elected treasurer,called on J. J. Carpenter and told him theBrotherhood wished to set up a new bookkeeping system and open ahank account.Carpenter asked if they had the bills for the moneythe Brotherhood owed and when,he was shown the bills he asked,"What's yourhurry in payingthese bills? . . .I wouldn't be in ahurry aboutthat stuff,let them wait."When Winkel insisted upongetting the matter straightened out, Carpenter said, "We have gotsomethingto say about this. It's a company union isn't it?"Winkelagreed that it was, ' and Carpenter declared, "Well, then we havesomething to say about it."Winkel replied, "If that's the way youfeel about it, all-right.The two of us can't run it, it's too small."The committee then went to M. H.Carpenter who arranged with'Mulligan to turn over the Brotherhood funds.However, Mulliganinsisted that she have the'bills and she made out checks to the cred-itors of the Brotherhood for the amounts owing.On the afternoon of May 12, 1939,M. H. Carpenter called a meet-ing of the sales force and addressed them as follows :Gentlemen, I have been informed that you have been soldout to the A. F. of L. for a large sum of money. If any man CARPENIER BAKING COMPANY77here-has signed up with the A. F. of,L. or is going to join theA. F. of L., I willclosethis plant down the first of June andkeep it -closed down. I will not do business with any outsideunion." 8The facts recited above cause us to conclude that the respondentsdominated and interfered with, and gave support to, the Brother-hood.'After suggesting the formation of the Brotherhood in orderto forestall organizationof their employees by a legitimate labororganization, the respondents, subsequent to July 5, 1935, the effectivedate of the Act, successfully exerted every effort to maintain theBrotherhood as the only union in their plant and to defeat attemptsby the A. F. of L. to gain members. Each , time there appearedamong the sales drivers a substantial sentiment in favor of throwingoff the yoke of domination by the respondents, M. H. Carpenter,Sales Manager Pierce,and other supervisory employees were quick tomake clear the respondents' attitude in order to avert action in con-formity with such sentiment.The results of the respondents' re-iterationof their policy are evident in the votes taken upon thequestion of affiliation with the A. F; of L.- before and after speechesby M. H. Carpenter to the sales drivers.No opportunity was everafforded the respondents' employees to make a free, choice of a labororganizationto represent them.M. H. Carpenter denied that heever told employees that if they joined the A. F. of L. and soughtto employ it as their bargaining agent he would close the plantor refuseto deal with them.He denied generally that he was con-sulted with regard to the formation of the Brotherhood, or that he"inspired it, urged or had anything to do with it."However, in viewof all the testimony, and the conclusions of the Trial Examiner as towhat occurred, we cannot credit these denials.The evidence discloses that sales drivers automatically becomemembers of the Brotherhood and that they had no alternative but tosign authorization slips for the check-off of dues upon their employ-ment.The respondents thereby gave financial support to the Broth-erhood.In addition, the Brotherhood received the proceeds of acigarette machine installed in the plant' and were thus further aidedfinancially by the respondents.The respondents, by their officers,and agents, participated in and controlled the activities of the Broth-erhood.The Brotherhood used the respondents' premises and office0 The above finding is based on the testimony of Tounier,Winkel,and Nobel Heller whowas called as an adverse witness by the Board.Carpenter denied making these statementsand testified that he told the men that"there was some undercurrent,that was disturbingthe entire sales organization . . . and that . .'.someone or some group was doing theirbest to undermine the organization,were double-crossing some of the men and causing thedifficulty."The Trial,Examiner found that Carpenter made the statements quoted by thewitnesses named.9 78DECISIONS OF NATIONAL LABOR RELATIONS BOARDfacilitieswith the knowledge and consent of the respondents and,during the period from February 1938 to April- 1939 at least, therespondents kept the Brotherhood's funds in their office and undertheir control.In furtherance of their policy of discouraging membership in theA( F. of L. and the Joint Council, the respondents liberalized theircredit on returns of sweet goods after it appeared that employeesmight join the A. F. of L. to attempt to secure such credit.Theycarried on open warfare against the A. F. of L. in connection withtheir campaign for the enactment of the Catlin Act and instructedthe sales drivers as to the positions they were to take in the matter.By entering into contracts with the Brotherhood in which it wasrecognized as the exclusive bargaining representative of the salesdrivers, the respondents gave support to the Brotherhood, and dis-couraged membership in a legitimate labor organization.We find that the respondents, by the above-described course of con-duct, dominated and interfered with the administration of, and gavesupport to, the-Brotherhood,' and that they thereby, and by the otheracts hereinabove described, interfered with, restrained, and coercedtheir employees in the exercise of the rights guaranteed in Section 7of the Act.B. The alleged discriminatory dischargeThe complaint alleged that the respondents discharged LawrenceWinkel on May 14, 1939, and thereafter refused to reinstate him,because he had joined and assisted the Joint Council.The respond-ents'answer denied the allegation and alleged affirmatively thatWinkel had voluntarily resigned and that the respondents' refusal torehire him thereafter was not connected with his union activity.TheTrial Examiner found, in his Intermediate Report, that the evidencedid not sustain the allegations in the complaint as to Winkel'sdischarge.The Joint Council filed exceptions to this finding.Lawrence Winkel was employed by the respondents in November1935 as a sales driver., He became a member of the Brotherhoodshortly thereafter and in February 1938 was elected president.Hisactivities in connection with the Brotherhood are detailed above andit is clear that he was the most powerful influence within theBrotherhood for its continued existence.After the plant reopened on April 4, 1939, the sales drivers ex-perienced difficulty in rebuilding their routes because of the shut-down and the economic pressure which had been exerted by the A. F.of L.Four drivers whose sales were low were assigned to ride withother drivers while their own routes were operated by supervisors.When the grievance committee of the Brotherhood called on M. H. Car- CARPENTER BAKING COMPANY79penter he assured them that the change was only temporary and wasfor the purpose of permitting the men to observe the sales methodsof more successful drivers.Nevertheless, the employees became ap-prehensive about losing their jobs and on May 5 Winkel called a meet-ing of 12 or 14 drivers at his home to discuss what action should betaken.Affiliation with the A. F. of L. was again suggested andthose present decided to have a second meeting on May 12, to whicheach would bring another sales driver, and to invite Johnson andRitchie, the A. F. of L. organizers, to attend. , Winkel was instructedto get in touch with Johnson and Ritchie and ask them to be presentat the meeting.Winkel met Ritchie the following day, assured himthat he was not being given "the run-around," and secured his promiseto attend the meeting.On May 8 one of the sales drivers told Winkel that he was "on thespot," that Pierce and the supervisors knew of the meeting which hadbeen held at his home.Winkel applied for membership in theA. F. of L. that night upon the advice of Ritchie.On May 11, 1939, Winkel was called into J. J. Carpenter's officeand asked for his route book."'According to Winkel's testimony,he replied that he had left it at home that day but had duplicateslips.Carpenter then told him, "You never did keep a route bookand I have a good notion to pull you off your route."Winkelpromised to bring in his route book the next day and Carpenter thendiscussed with him various vacation trips he had taken and othermatters.Pierce and Joseph M. Carpenter, the son of J. J. Carpentergave a different version of what occurred ,between Winkel and J. J.Carpenter.Joseph M. Carpenter testified, and Winkel denied, thathe was present in the room during the conversation.Pierce statedthat he was in an adjoining office and heard it. Both testified thatwhen Winkel was asked for his route book he said that he did notlike Co keep- a route book but that the requirement made no differenceto him because he was "turning in his time anyway"; that J. J. Car-penter declared, "If that is the way you feel about it I will accept,your time."Leo B. Tylock, a sales driver, testified that he sawWinkel shortly after he came out of J. J. Carpenter's office and thatWinkel told him he had been discharged.Winkel denied havingtold Tylock he was discharged.Winkel had threatened to resignon two or three previous occasions but his threats had been made to10Prior to the reopening of the plant the rule as to keeping route books had not beenstrictly enforced by the respondentsWinkel admitted that he had not attempted to keephis route books properly but stated that Pierce had excused him from this duty because ofthe size of his route.When the plant reopened a new order was issued that route booksmust be kept. 80DECISIONS OF NATIONAL LABOR RELATIONS BOARDPierce rather than to any of the respondents' officers.Under, thecircumstances, and considering his previously expressed intentions toresign, as well as the subsequent events set forth below, we do notcreditWinkel's story of what occurred.On the following day Winkel was informed by the cashier thatM. H. Carpenter wanted to see him. As to what happened at themeeting thereafter between M. H. Carpenter and Winkel, there ismony, Carpenter said that he understood Winkel had told J. J. Car-penter he was going to resign ; that in reply Winkel denied" express-ing such an intention but told M. H. Carpenter that J. J. Carpenterhad threatened to "pull him off his route."Winkel also testifiedthat M. H. Carpenter then stated that since the passage of the CatlinAct employees would have to be very careful about what they saidwith regard to quitting, and that for Winkel's protection he shouldwrite out a resignation and come back the next day when he wouldbe rehired.On the other hand, M. H. Carpenter testified that. when he askedWinkel if it was true that he had resigned, Winkel replied that hehad, that he was working hard and not getting any credit for it,that some of the men -did not like him, and that he was tired andwas going to quit.Carpenter said. "I think you are making a mis-take," but Winkel stated he had been thinking of quitting for sometime.Thereupon Carpenter toldWinkel that he should put hisresignation in writing in order to comply with the provisions of thecontractwith the Brotherhood which required written notice ofresignation.Winkel wrote a resignation dated May 12, 1939, effec-tive,as of that date. 'Carpenter denied that he mentioned the CatlinAct to Winkel on this occasion or that he promised to rehire Winkel.The sales drivers had, been notified by Pierce that morning of a,meeting to be held in the plant after working hours. In additionto the sales drivers, J. J.' Carpenter, M. H. Carpenter, Joseph M.,Carpenter, Pierce, and the sales supervisors were present.M. H.Carpenter addressed the group and stated, among other things :Gentlemen, I have been informed that you have been,sold outto the A. F. of L. for a large sum of money. If any man herehas signed up with the A. F. of L. or is going to join the A. F.of L.,,I will close this plant down the first of June and keep itclosed down. I will not do business with any outside'union . . .There has been some dissension among the men relative to pos-sible discharges.Now I said that no one, would be dischargedand no one is going to be discharged. CARPENTER BAKING COMPANY81He mentioned that Roland Tounier, who was one of the four salesdrivers who had been taken off his route, had been "taken care of."After M. H. Carpenter had concluded his remarks, J. J. CarpenteraskedWinkel if he (J. J. Carpenter) had discharged Winkel.11Winkel testified at one point in the hearing that he said, "Yes, youdid" and in another that he replied, that J. J. Carpenter had said hewould "pull him off his route."He also testified that J. J. Carpen-ter then said, "You say that again and I will punch your nose."Several other witnesses, who testified that they heard Winkel's an-swer, stated that Winkel said that J. J. Carpenter had not dischargedhim.Others stated that they could not hear Winkel's reply becauseof the confusion in the room following J. J. Carpenter's outburst.On the following day Winkel asked M. H: Carpenter if he couldsee him, but because it was late in the day Carpenter suggested thatWinkel come to the office the following morning, Sunday.On themorning of May 14, according to Winkel's testimony, M. H. Carpen-ter accused him of having embezzled $3.60 through a transactionwith one Martin Bayer, a bakery owner, and told him that he hadbetter not come to work the next day because there would be frictionbetween him and J. J. Carpenter.He testified also that M. H. Car-penter told him of opportunities for employment in other cities andoffered to help Winkel find a job.Winkel stated also, and Carpen-ter did not deny, that on the next day, when he came for his wages;M. H. Carpenter told him "not to get nasty about things" and thathe should not talk "union" to the other employees.M. H. Carpenter denied that he knew of or mentioned the MartinBayer incident to Winkel and was corroborated by Pierce who testi-fied that it occurred in April and that M. H. Carpenter had noknowledge of it until after Winkel left the respondents' employ.M. H. Carpenter further testified that Winkel came to the planton May 14 and told Carpenter that be (Winkel) had made a mistakein resigning and that he wilnted to come back to work but that Car-,penter had stated this was impossible after the scene at the meetingon May 12 and refused to reemploy Winkel.He denied also 'that hehad offered to help Winkel find a job but explained that Winkelhad told him it would be difficult to get a° position in Milwaukeebecause he was not a member of the A. F. of L. and had asked Car-penter if he would give him a reference.In view of all the evidence, we do not credit Winkel's testimonyas to the termination of his employment.We find that Winkel vol-untarily resigned and that the respondents made no promise to re-hire him. , Winkel testified that he did not think he was discharged"This question was apparently occasionedby the factthat rumorsweregoing aroundthe plant that Winkel bad been discharged or had resigned. 82DECISIONS OF NATIONAL LABOR RELATIONS BOARDon May 11 after his talk with J. J. Carpenter, and that he made norequest to be rehired at any time thereafter.Although several wit-nesses testified that Winkel said he had been discharged, he deniedhaving told anyone that he was discharged.Winkel had threatenedto resign on two or three previous occasions when conditions aroundthe plant were not to his liking.However, on these occasions hehad not made his threat known to any of the Carpenters. _ It is ap-parentthat on May 11, 1939, when he told J. J. Carpenter he wasgoing to resign, he was taken seriously and his resignation accepted.Although the circumstances indicate that the respondents werepleased to accept Winkel's resignation because of his interest in theA. F. of L., the evidence does not sustain the allegation that he wasdischarged.We find that the respondents have not discriminated with regardto the hire and'tenure of employment of Lawrence Winkel.IV.THE EFFECT OF THE UNFAIR LABOR PRACTICES UPON COMMERCEThe activities of the respondents set forth in Section III A above,occurring in connection with the operations of the respondents de-scribed in Section I above, have a close, intimate, and substantialrelation to trade, traffic, and commerce among the several States,and tend to lead to labor disputes burdening and obstructing com-merceand the free flow of commerce.12THE REMEDYHaving found that the respondents have engaged in unfair laborpractices'we shall order them to cease and desist therefrom and totake certain affirmative action which we find necessary to effectuatethe policies of the Act.We have found that, the respondents have dominated and inter-fered with the administration of the Brotherhood and have contrib-uted support to it.We shall order that the respondents cease anddesist from dominating and interfering With the administration of,and contributing support to the Brotherhood and that they with-draw all recognition from the Brotherhood and disestablish it as arepresentative of their employees for the purposes of collectivebargaining.11 SeeMatter of Taystee Bread Company, Nashville, Tenn, and Purity Bakeries Corpora-tion, Chicago, Ill,andBakery and Confectionery Workers International Union of America,Local#128, 27 N L R B' 1240;Matter of Schmidt Baking Co, IncandLocal 622,Rakeiy Drillers and Salesmen, affiliated earth the A Fof L, 27 N L R B 735.Matterof Cook Coffee Company and Central Tea Company and Home Tea CompanyandUnited Teaand Coffee Workers Union, Local 155, affiliated with United Retail and Wholesale Employeesof Ames tea,22 N L. R B. 967 CARPENTER BAKINGCOMP:_YY83The check-off of Brotherhood dues by the respondents from thewages of,its employees was, as we have found, a part of the respond-ents' support of the Brotherhood.These deductions for the benefitof a dominated labor organization may not, even in those cases inwhich authorization was given,be regarded as voluntary on thepart of the employees affected.To restore the status quo in thisrespect,we shall order the respondents to reimburse their employeesfor all amounts deducted from their wages as dues for the Brother-hood.Upon the basis of the above findings of fact, and upon the entirerecord in the case, the Board makes the following :CONCLUSIONS OF LAW1: International Brotherhood of Teamsters,Chauffeurs,Stable-men and Helpers of America, Ice and Coal Drivers and Helpers,Local No. 257, affiliated with the Auto Truck Drivers Joint CouncilNo. 50; International Brotherhood of Teamsters,Chauffeurs,Stable-men and Helpers of America, affiliated with the American Federa-tion of Labor; and Brotherhood of Bakery Salesmen, Local No. 1,are labor organizations within the meaning of Section 2(5) of theAct.2.By dominating and interfering with the administration of,and contributing financial and other support to, the Brotherhoodof Bakery Salesmen, Local No. 1, the respondents have engaged inand are engaging in unfair labor practices within the meaning ofSection 8 (2) of the Act.3.By interfering with, restraining,and coercing their employeesin the exercise of the rights guaranteed in Section 7 of the Act. therespondents have engaged in and are engaging in unfair laborpractices within the meaning'of Section 8 (1) of the Act.4.The aforesaid unfair labor practices are unfair labor practicesaffecting commerce within the meaning of Section 2(6) and (7)of the Act.5.The respondents have not discriminated with regard to the hireand tenure of employment of Lawrence Winkel within the meaningof Section 8 (3) of the Act.ORDERUpon the basis of the above findings'of fact andconclusiori,^oflaw, and pursuant to Section 10 (c) of the National Labor RelationsAct, the National Labor, Relations Board hereby orders that the,respondents,Joseph M. Carpenter and M.H. Carpenter,their agents,successors, and assigns,and the respondents Carpenter Baking Com'41 3003-42-vol 2q--7 84DECISIONS'OF NATIONAL LABOR RELATIONS BOARDpany and Michael Carpenter Company, their officers,agents, suc-cessors and assigns shall:1.Cease and desist from :(a)Dominating or interfering with the administration of, andcontributing financial or other support to, the Brotherhood, or anyother labor organization of their employees;(b)Recognizing the Brotherhood as the representative of any oftheir employees for the purpose of dealing with the respondentsconcerning grievances,labor disputes,wages, rates of pay, hours ofemployment,or conditions of work ;(c) In any other manner interferring with, restraining,,or coerc-ing their employees in the exercise of their rights to self-organization,to form, join, or assist labor organizations,to bargain collectivelythrough representatives of their own choosing,and to engage inconcerted activities for the purposes of collective bargaining andother mutual aid or protection, as guaranteed in Section 7 of theAct.2.Take the following affirmative action,which the Board finds-will effectuate the purposes of'the Act :(a)Withdraw all recognition from, and completely disestablish,the Brotherhood as the representative of any of their employees forthe purpose of dealing with the respondents concerning grievances,labor disputes,wages, rates of pay, hours of employment,or otherconditions of employment;(b)Reimburse all employees for any dues deductedby the re-spondents from their wages on behalf of the Brotherhood;(c)Post immediately in conspicuous places in their plant andmaintain for a period of at least sixty(60) consecutive days fromthe date'of posting,notices to their employees stating(1) that therespondents will not engage in the conduct from which they areordered to cease and desist in paragraphs 1 (a),, (b),, and,, (c)ofthisOrder; and(2) that the respondents will take the affirmativeaction set forth in paragraphs 2 (a) and (b) of this Order;(d)Notify the Regional Director for the Twelfth Region inwriting within ten (10) days from the date of this Order whatsteps,ithas taken to comply herewith.IT IS FURTHER ORDERED that the complaint be, and it hereby is,dismissed in so far as it alleges,with regardto Lawrence Winkel,that the respondents have engaged in unfair labor practices,withinthe meaning of Section 8 (3) of the Act.CHAIRMAN HARRY A. Mims took no part in the consideration ofthe above Decision and Order.